Citation Nr: 0106342	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for residuals of right shoulder 
surgery performed by the VA.


REPRESENTATION

Appellant represented by:	Bruce K. Kirby, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September to December 
in 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disorder will be addressed in both the REASONS AND BASES and 
the REMAND sections of this decision, while the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for residuals of right shoulder surgery 
performed by the VA will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disorder was initially denied by the RO in a September 1971 
rating decision; he was notified of this decision in October 
1971 but did not respond within one year.

2.  Evidence received since the September 1971 rating 
decision is new and bears directly and substantially on the 
question of whether the veteran has a current back disability 
that is causally related to service.


CONCLUSIONS OF LAW

1.  The September 1971 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the 1971 rating decision is new 
and material, and the veteran's claim for service connection 
for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 2000); see 
also 38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's initial claim for service connection for a back 
disorder was denied by the RO in a September 1971 rating 
decision on the basis that his disability was congenital in 
nature, and the veteran was notified of this denial in 
October 1971.  The veteran submitted no statements in the 
subsequent year indicating specific disagreement with, or an 
intent to appeal, this decision.  On several subsequent 
occasions, beginning in November 1988, the veteran informed 
the RO that he sought to reopen this claim.  In letters dated 
in January 1989 and October 1990, the RO informed the veteran 
that new and material evidence was needed to reopen his 
previously denied claim.  However, these letters were not set 
forth as decisions and contained no explanation of the 
veteran's appellate rights and responsibilities.  As such, 
the evidence that must be considered in this case is that 
submitted since the September 1971 rating decision, the last 
final decision in which the claim for service connection for 
a back disorder was denied.  See 38 U.S.C.A. § 7105(c) (West 
2000). 

As indicated above, the RO denied the veteran's initial claim 
in September 1971 on the basis that the veteran was found to 
have a congenital back abnormality.  However, recently 
received evidence indicates that the veteran has developed a 
chronic back disability that is not of a congenital nature.  
Specifically, VA lumbar spine x-rays from May 2000 revealed 
arthritic changes and disc space narrowing.  Insofar as this 
evidence shows a non-congenital back disability, this new 
evidence bears directly and substantially on the question of 
whether the veteran has a current disability that is causally 
related to service.  As such, this evidence is new and 
material, and the veteran's claim for service connection for 
a back disorder is reopened.  

ORDER

The veteran's claim of entitlement to service connection for 
a back disorder is reopened, and, to that extent only, the 
appeal is granted.



REMAND

Having reopened the veteran's claim for service connection 
for a back disorder, the next step is a de novo review of the 
veteran's claim.  In this regard, the Board observes that the 
VA has a duty to assist the veteran in the development of 
facts pertinent to both of his claims, as recent statutory 
changes ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The VA's duty to assist includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).

The Board observes that the RO does not appear to have 
obtained all records of the veteran's reported medical 
treatment.  During his May 2000 VA general medical 
examination, the veteran reported that he was being treated 
at the Columbia, Missouri VA Medical Center (VAMC) for 
"plate failure and nonunion" of the right shoulder.  
However, the most recent outpatient treatment records 
contained in the claims file are from December 1997.  
Additionally, the Board observes that the veteran's May 2000 
VA general medical examination report is incomplete in the 
sense that no information is provided as to the etiology of 
his current back and right shoulder disorders.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Columbia 
VAMC and request all records of treatment 
of the veteran dated since December 1997.  
All records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
current back and right shoulder 
disorders.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
that the examiner deems to be necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide opinions as to: 
(1) whether it is at least as likely as 
not that the veteran's current back 
disorder is related to service, and (2) 
whether it is at least as likely as not 
that the veteran incurred additional 
right shoulder disability as a result of 
negligence or fault on the part of VA 
treatment providers.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
back disorder and entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for residuals of 
right shoulder surgery performed by the 
VA.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


